DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-19) and species II (claim 4) in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the grounds that the method of claims 20-24 require all the limitations of claim 1, where the package enables faster roasting and results in a more unified and even roasting of the product within the package compared to other known techniques or packages, and all configurations are linked by a single general inventive concept.  This is not found persuasive because the technical feature does not contribute over the prior art as stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birchmeier et al. (US 9,737,085 B2) in view of Winters et al. (US 4,283,427).
Regarding claim 1, Birchmeier et al. teaches a package for use in a microwave oven (column 4 lines 45-46) for evenly roasting nuts/seeds (column 10 lines 46-49) the packaging comprising a container 1 made of a material suitable for microwave cooking, nuts placed in a nut-zone 25 within the container (figure 1; column 10 lines 46-49), the nut-zone sealed shut for microwave cooking (figures 3 and 8; column 6 lines 17-22).
Birchmeier et al. does not teach a capsule holding a water-based susceptor substance as recited in part c of the claim.
Winters teaches a capsule 34 holding a susceptor substance (column 10 lines 44-45), the susceptor substance being water-based material (column 4 lines 56-63) designed to absorb microwave radiation, heat up, and release water vapor as claimed (column 10 lines 65-68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Birchmeier et al. to have the capsule as claimed in order to similarly absorb radiation and facilitate heating of the material in the nut-zone.
Regarding claims 4-5, the combination applied to claim 1 teaches the capsule 34 is removably associated with the container. It would have been obvious to include a removable seal/lid in order to allow the capsule to be refilled.
Regarding claims 6-9, the combination applied to claim 1 teaches a number of materials (Birchmeier et al. column 6 lines 10-13; Winters column 10 lines 46-49).
It would have been obvious to one of ordinary skill in the art to modify the package and capsule to have the claimed materials since flexible and solid or semi-solid materials are well known in the art for food, and therefore as a matter of manufacturing preference.
Regarding claim 10, Winters further teaches water (column 4 lines 56-63).
Regarding claims 11-12, Winters teaches the capsule comprises at least one opening for water vapors to exit (column 10 lines 65-68). It would have been obvious to use a one-way valve since such devices are well known in the art, and in order to ensure the water vapors exiting the capsule do not inadvertently return back into the capsule.
Regarding claims 13-14, Winters teaches the capsule comprises at least one opening for water vapors (column 10 lines 65-68) which is automatically opened due to heat generated from the microwave. Additionally, since the capsule allows water vapor to exit, it is construed to be water-vapor permeable.
Regarding claim 15, the combination does not teach further microwave reactive zones on the packaging. However, elements which interact with microwave energy are known in the art. Therefore it would have been obvious to modify the package as claimed in order to further tailor the heating of the food.
Regarding claim 16, Birchmeier et al. teaches multiple nut-zones 25 (figures 1 and 6; column 10 lines 46-49).
Regarding claim 17, modification of the combination applied to claim 1 to include two or more capsule would have been readily obvious in order to effect the heating and heat distribution of the food being microwaved as desired.
Regarding claims 18-19, the type of nuts/seeds placed in the package would have been readily obvious based on manufacture or user preference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weaver (US 2009/0175563) teaches a packaging having a compartment which releases water vapor when heated (figure 1; abstact).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792